Citation Nr: 0825437	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1962 to December 1964, and from 
December 1966 to December 1968, and who died in October 2005.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in October 2005 at the age of 65.  The cause 
of death listed on his death certificate is fatal arrhythmia 
due to cardiac arrest.  During his lifetime, service 
connection had been established for post-traumatic stress 
disorder (PTSD); residuals of right fibula fracture; peroneal 
nerve paralysis, right leg; and erosive gastritis.  The 
appellant seeks service connection for the cause of the 
veteran's death.  She received a letter pursuant to the 
Veterans Claims Assistance Act (VCAA) in November 2005.  
However, review of record found that the letter does not 
contain the notice required under 38 U.S.C.A. §  5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  In Hupp, the Court held that in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits, § 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.
Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of service 
connection for the cause of the veteran's 
death, the RO should send the appellant 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes the 
specific notice required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 
(2007) (outlined above).  She should have 
opportunity to respond.

2.  The RO should undertake any 
development appropriate pursuant to the 
appellant's response, if any.  If the RO 
is unable to obtain any pertinent evidence 
identified by the appellant, it should so 
advise her and request her to submit the 
outstanding evidence.

3.  Then, the RO should then readjudicate 
the claim in light of any additional 
evidence received.  If the benefit sought 
is not granted, the RO should issue an 
appropriate Supplemental Statement of the 
Case and afford the appellant and her 
representative the opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

